— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Savarese, J.), rendered January 4, 1991, convicting him of burglary in the second degree and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The failure of the prosecution to turn over a copy of the receipt the complainant signed before retrieving her property from the property clerk’s office was not a Rosario violation (see, People v Rosario, 9 NY2d 286, cert denied 368 US 866) since the information contained in the form was unrelated to the subject matter of the complainant’s direct testimony (see, CPL 240.45 [1] [a]; People v Deas, 174 AD2d 751; People v Watkins, 157 AD2d 301).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Rosenblatt, Lawrence and Miller, JJ., concur.